ROBERT L. BLAND, Judge.
The claim involved in this case is submitted to the court upon a record prepared by the state road commission and filed with the clerk on 16th of May, 1944, under the provision of section 17 of the court act. The head of the agency concerned concurs in the claim. The assistant attorney general has approved it as one which, within the meaning of the court act, should be paid by the state.
It appears from this record that between noon and 1:20 o’clock p. m. on the 25th day of November, 1943, claimant was walking on the walkway over Peach Creek bridge on a state controlled highway in Logan county, West Virginia, “when he caught the toe of his shoe in a hole of a board of said sidewalk, causing him to fall and injure his knee and wrist.” The special investigator of the road commission, who investigated the facts of the case and the condition of the bridge at the time of the accident, made a report to the road commission recommending a settlement in the sum of $25.00 for the payment of a doctor’s bill incurred for necessary treatment on account of injuries sustained by the fall. A report made by an inspecting engineer of the road commission to respondent, and on file in the office of that department, shows that he recommended that necessary repairs should be made to the floor of the bridge.
Under all circumstances attending the claim and the recommendations, concurrence and approval aforesaid, we are of opinion that the claim should be approved and an award made therefor.
*306An award is therefore made in favor of claimant, E. S. Bay-lous, for the sum of twenty-five dollars ($25.00).